Exhibit 10.1
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(“SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS A REGISTRATION
STATEMENT UNDER THE SECURITIES ACT AND OTHER APPLICABLE STATE SECURITIES LAWS
WITH RESPECT TO SUCH SECURITY IS THEN IN EFFECT, OR SUCH REGISTRATION UNDER THE
SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS IS NOT REQUIRED DUE TO
AVAILABLE EXEMPTIONS FROM SUCH REGISTRATION.  SHOULD THERE BE ANY REASONABLE
UNCERTAINTY OR GOOD FAITH DISAGREEMENT BETWEEN MAKER AND THE HOLDER AS TO THE
AVAILABILITY OF SUCH EXEMPTIONS, THEN THE HOLDER SHALL BE REQUIRED TO DELIVER TO
THE MAKER AN OPINION OF COUNSEL (SKILLED IN SECURITIES MATTERS AND SELECTED BY
THE HOLDER) IN FORM AND SUBSTANCE SATISFACTORY TO MAKER THAT SUCH OFFER, SALE OR
TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE WITH AN AVAILABLE EXEMPTION
UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS.
THIS INSTRUMENT IS SUBJECT TO THE TERMS OF A MEMBERSHIP INTEREST PURCHASE
AGREEMENT DATED AS OF JANUARY 13, 2014 (“MEMBERSHIP INTEREST PURCHASE
AGREEMENT”) AND IS SUBJECT TO VARIOUS RIGHTS OF OFFSET BY MAKER UNDER THE
MEMBERSHIP INTEREST PURCHASE AGREEMENT.
SHARES THAT MAY BE ISSUED UPON CONVERSION OF THIS INSTRUMENT ARE SUBJECT TO THE
TERMS OF A SHAREHOLDER REGISTRATION RIGHTS AGREEMENT DATED AS OF JANUARY 13,
2014 (“SHAREHOLDER AGREEMENT”) AND ARE SUBJECT TO VARIOUS RESTRICTIONS ON
TRANSFER, REPURCHASE RIGHTS AND STANDSTILL PROVISIONS UNDER THE SHAREHOLDER
AGREEMENT.
CONVERTIBLE SUBORDINATED PROMISSORY NOTE
$1,000,000.00
January 13, 2014
 
 

FOR VALUE RECEIVED, Autobytel Inc., a Delaware corporation (“Maker”), hereby
promises to pay to the order of AutoNationDirect.com, Inc., a Delaware
corporation (“Holder”), the principal sum of One Million Dollars and 00/100
Dollars ($1,000,000.00), together with interest on the outstanding principal
balance of this Note from time to time outstanding from the date hereof until
this Note is paid in full.  Such principal and interest shall be payable on the
terms and conditions set forth in this Note.  This Note is being issued pursuant
to a Membership Interest Purchase Agreement dated as of January 13, 2014 among
Maker, Holder and certain other parties thereto (“Membership Interest Purchase
Agreement”).

--------------------------------------------------------------------------------

 
1.            Interest Rate.
 
(a)            The principal sum outstanding from time to time under this Note
shall bear interest at the rate of six percent (6%) per annum (calculated on a
simple interest basis), from the date hereof until the principal balance of this
Note is paid in full.  All interest under this Note shall be paid as provided in
Section 2 below.
 
(b)            Both before and after any Event of Default, interest shall be
calculated on the basis of a 364-day year (consisting of four (4) quarters, each
quarter consisting of ninety-one (91) days) and the actual number of days
elapsed in any calendar year or part thereof.
 
2.            Principal and Interest Payments; Maturity Date.
 
(a)            Subject to Sections 5, 6 and 7 below, accrued interest shall be
paid quarterly in arrears no later than the seventh (7th) Business Day following
the end of each calendar quarter and any accrued but unpaid interest at the time
of maturity shall be paid in full in cash on the Maturity Date (as defined
below).
 
(b)            The entire outstanding balance of this Note shall be paid in full
in cash on or prior to January 31, 2019 (“Maturity Date”).  If Maker wishes to
make any payment before the Maturity Date, it shall give Holder at least five
(5) Business Days prior written notice thereof (“Prepayment Notice”) setting
forth the amount of such prepayment (“Prepayment Amount”).
 
(c)            If any payment of principal or interest becomes due on a day
which is not a Business Day, such payment shall be due on the next succeeding
Business Day.  For purposes of this Note, the term “Business Day” shall mean any
day other than a Saturday, Sunday or holiday on which banks in the City of New
York are or may elect to be closed.
 
(d)            Amounts repaid or prepaid under this Note may not be reborrowed.
 
(e)            Payments of principal and interest shall be made in lawful
currency of the United States of America by wire transfer of immediately
available funds to the bank account of Holder set forth on Exhibit A to this
Note or to such other bank account as Holder may from time to time designate in
writing to Maker.
 
3.            Subordination. The obligations of Maker under this Note are, and
shall at all times be, unsecured.  The obligations of Maker hereunder are and
shall, at all times be, subject and subordinate in all respects to the
obligations of Maker to any secured lender, whether now existing or hereafter
arising (“Senior Debt Obligations”).  Notwithstanding anything contained herein
to the contrary, as long as either (i) no Event of Default (as such term is
defined in the applicable document evidencing the Senior Debt Obligations)
exists or would result from the making of any payment of principal or accrued
interest under this Note, or (ii) no action to enforce the Senior Debt
Obligations has been commenced by the holder of any Senior Debt Obligation and
is continuing, Maker shall pay, and Holder shall be entitled to accept and
retain, any such payment of principal or accrued interest under this Note;
provided, however, that any payments received by Holder in violation of this
paragraph shall be held by Holder in trust for the holders of the Senior Debt
Obligations and shall be turned over by Holder to the holders of
2

--------------------------------------------------------------------------------

 
the Senior Debt Obligations in the form received (together with any necessary
endorsement).  Except with respect to payments Maker is authorized to pay to
Holder hereunder, Holder shall not ask, demand, accelerate, sue for, take or
receive payments from Maker, whether by setoff, guarantee or in any other
manner, the whole or any part of any amounts which may now or hereafter owing by
Maker to Holder unless and until the Senior Debt Obligations shall have been
fully and finally paid in cash and satisfied with interest, fees and costs and
all financing arrangements between Holder and the holders of Senior Debt
Obligations have been terminated; provided, however, Holder shall only be
entitled to join in any proceeding initiated by the holder or holders of Senior
Debt Obligations that are necessary to protect Holder’s interests under this
Note.  Holder agrees to execute and deliver any such documents or agreements
that may be required by any senior lender in connection with the foregoing.
4.            Events of Default.  The occurrence of any of the following events
shall be an “Event of Default” under this Note:
 
(a)            the nonpayment of any principal, interest or other amount due
under this Note on the date such payment is due, unless such default is cured by
Maker within five (5) Business Days after the date such payment is due;
 
(b)            the filing by or against Maker of any proceeding in bankruptcy,
receivership, insolvency, reorganization, liquidation, conservatorship or
similar proceeding (and, in the case of any such proceeding instituted against
Maker, such proceeding is not dismissed or stayed within 120 days of the
commencement thereof);
 
(c)            the appointment of (or taking possession by) a receiver,
liquidator, assignee, trustee, custodian or other similar official for Maker or
any assignment by Maker for the benefit of creditors, or any levy, garnishment,
attachment or similar proceeding is instituted against any material property of
Maker;
 
(d)            the insolvency of Maker or Maker admits in writing its inability
to pay its debts as they become due;
 
(e)            Maker defaults in the due performance or observance of any
material covenant to be performed pursuant to this Note and such default is not
cured by Maker within ten (10) days after receiving notice of such default from
Holder; or
 
(f)            a Final Determination that Maker has defaulted in the due
performance or observance of any material covenant to be performed by Maker
pursuant to that certain Warrant dated as of the date hereof and delivered by
Maker to Holder or any Senior Debt Obligations and such default is not cured or
waived in accordance with the terms thereof.  A “Final Determination” means with
respect to any such default (i) a final, binding and non-appealable Order or
(ii) the mutual written agreement of the parties.  For the purpose of this
definition, an “Order” means a judgment, decision, order, injunction, decree,
award or writ of any governmental body.
3

--------------------------------------------------------------------------------

 
5.            Remedies.
 
(a)            Subject to any rights of the holders of Senior Debt Obligations
to which this Note is subordinated, upon the occurrence of (i) any Event of
Default under Section 4(a), (d) or (e), the entire unpaid principal balance of
this Note, together with all accrued and unpaid interest thereon and all other
sums owing under this Note, shall, at Holder’s option, become immediately due
and payable, without presentation, demand or further action of any kind, and
Holder may exercise any and all rights and remedies available to Holder under
this Note or otherwise available to Holder at law or in equity or (ii) any Event
of Default under Section 4(b) or (c), the entire unpaid principal balance of
this Note, together with all accrued and unpaid interest thereon and all other
sums owing under this Note, shall automatically become immediately due and
payable, without presentation, demand or further action of any kind, and Holder
may exercise any and all rights and remedies available to Holder under this Note
or otherwise available to Holder at law or in equity.  In addition, upon the
occurrence of any Event of Default, the outstanding principal balance of this
Note, together with all accrued interest, then payable to Holder under the terms
of this Note shall bear interest from the date of such Event of Default until
such Event of Default is cured by payment of all principal and interest then due
and payable and brought current at the lower of (i) eight percent (8%) per annum
and (ii) the highest legal rate permissible under applicable law. The failure of
Holder to accelerate the outstanding principal balance of this Note upon the
occurrence of an Event of Default shall not constitute a waiver of such default
or of the right to accelerate this Note at any time thereafter so long as the
Event of Default remains uncured.
 
(b)            Maker shall be responsible for all reasonable fees and expenses
incurred by Holder and its counsel in the collection or attempted collection, by
foreclosure or otherwise, of the principal amount of this Note, the interest
thereon or any other payment due hereunder (“Collection Costs”).
 
(c)            All payments made under this Note shall be applied first to
repayment of any outstanding unpaid Collection Costs, then to repayment of any
accrued but unpaid interest, and then to repayment of the outstanding principal
amount.
 
6.            Voluntary Conversion.
 
(a)            Subject to subparagraph (f) of this Section 6, at any time after
January 31, 2017, Holder shall be entitled to convert all or any part of the
then outstanding and unpaid principal of this Note into fully paid and
nonassessable shares of Maker’s common stock, par value $0.001 per share
(“Common Stock”), in accordance with this Section 6 (a “Voluntary Conversion”);
provided, however, that any exercise of this right to Voluntary Conversion must
involve a conversion under this Section 6 to not less than Thirty Thousand Six
Hundred (30,600) shares of Common Stock, which limitation will be appropriately
and equitably adjusted consistent with any adjustments under Section 8 of this
Note (“Minimum Conversion”).  In the event Maker wishes to prepay all or any
portion of this Note pursuant to Section 2(b), Holder shall, subject to Section
6(f),  be entitled to convert all or any portion of the Prepayment Amount into
fully paid and nonassessable shares of Common Stock on the same terms set forth
in this Section 6, provided that (i) Holder transmits a Voluntary Conversion
Notice (as defined below)
4

--------------------------------------------------------------------------------

 
to Maker within five (5) Business Days after receipt by Holder of the Prepayment
Notice and (ii) the Voluntary Conversion must involve a conversion of the entire
Prepayment Amount if such conversion would be for less than the Minimum
Conversion.
(b)            The number of shares of Common Stock issuable upon any Voluntary
Conversion shall be determined by dividing (i) the principal amount to be
converted by (ii) the Conversion Price.  For the purposes of this Note,
“Conversion Price” means Sixteen Dollars and Thirty Four Cents ($16.34) (as
adjusted for stock splits, stock dividends, combinations and other similar
events in accordance with Section 8).
 
(c)            To effect a Voluntary Conversion on any date (a “Voluntary
Conversion Date”), Holder shall (i) transmit by facsimile (or otherwise
deliver), for receipt on or prior to 5:00 p.m., New York City time, on such
date, a copy of an executed notice of conversion (“Voluntary Conversion Notice”)
to the Maker setting forth the principal amount of this Note to be converted and
(ii) surrender this Note to a common carrier for delivery to the Maker as soon
as practicable on or following such date (or an indemnification undertaking with
respect to this Note in the case of its loss, theft or destruction).  On or
before the second Business Day following the date of receipt of a Voluntary
Conversion Notice, Maker shall transmit by facsimile a confirmation of receipt
of such Voluntary Conversion Notice to Holder and Maker’s transfer agent
(“Transfer Agent”).  On or before the fifth (5th) Business Day following the
date of receipt of a Voluntary Conversion Notice, Maker shall arrange for the
issuance of the shares of Common Stock being issued upon the Voluntary
Conversion. The shares of Common Stock to be issued shall bear such restrictive
legends as are required to the Common Stock’s lack of registration under the
Securities Act and such other legends as may be required by the Shareholder
Agreement.
 
(d)            Upon any Voluntary Conversion pursuant to this Section 6, all
interest then accrued or payable on such principal amount through and including
the Voluntary Conversion Date shall be paid, at the option of Maker in its sole
discretion, either (i) in cash, or (ii) in a number of shares of Common Stock as
determined by dividing (A) the aggregate amount of such accrued and unpaid
interest by (B) the Conversion Price.
 
(e)            Maker shall not issue any fraction of a share of Common Stock
upon any Voluntary Conversion.  If the Voluntary Conversion would result in the
issuance of a fraction of a share of Common Stock, Maker shall round such
fraction of a share of Common Stock down to the nearest whole share, and any
fractional share shall be payable in cash based upon the closing price of the
Common Stock on the Voluntary Conversion Date.
 
(f)            Notwithstanding the foregoing provisions of this Section 6,
Holder’s entitlement to Voluntary Conversion shall become exercisable in full
immediately upon Maker’s Board of Directors approving a liquidation,
dissolution, winding up or Change in Control (as defined below) of Maker.  Maker
shall give Holder written notice of any such approval (subject to the next
sentence) by Maker’s Board of Directors as promptly as practical thereafter and
in any event at least ten (10) Business Days prior to such liquidation,
dissolution, winding up or Change in Control.  Notwithstanding the provisions of
this Section 6(f), Maker may delay such notice (and the ten (10) Business Day
time period set forth in the immediately preceding sentence shall be reduced
accordingly) (i) to the extent required by applicable law or the rules of
5

--------------------------------------------------------------------------------

 
any applicable securities exchange; (ii) if such notice would constitute the
disclosure of material, non-public information; or (iii) if such notice would
have an adverse effect on Maker or the event requiring such notice.  “Change in
Control” means the first to occur of any of the following (in one transaction or
a series of related transactions): (i) consummation of a sale of, directly or
indirectly, all or substantially all of Maker’s assets, (ii) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), other than a trustee or other fiduciary
holding securities of Maker under an employee benefit plan of Maker, becomes the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of Maker representing fifty percent
(50%) or more of (A) the outstanding equity securities of Maker or (B) the
combined voting power of Maker’s then outstanding securities, or (iii) Maker is
party to a consummated merger or consolidation which results in the voting
securities of Maker outstanding immediately prior thereto failing to continue to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving or another entity) at least fifty percent (50%) of
the combined voting power of the voting securities of Maker or such surviving or
other entity outstanding immediately after such merger or consolidation.
(g)            Maker hereby agrees, represents and warrants that at all times
there shall be reserved for issuance upon the exercise of this right of
Voluntary Conversion such number of shares of its Common Stock (or other
securities subject to this Voluntary Conversion from time to time) as shall be
required for issuance upon exercise of this Voluntary Conversion.  Maker further
agrees that all shares of Common Stock represented by this right of Voluntary
Conversion have been duly authorized and will, upon issuance and against payment
of the Conversion Price, be validly issued, fully paid and non-assessable.
 Maker represents and warrants that (i) its execution and delivery of this Note
has been authorized by all necessary and appropriate corporate action under its
organizational documents and any applicable agreements and in conformity with
applicable law and that this Note has been executed by an authorized
representative of Maker and (ii) this Note represents a valid, legal and binding
obligation of Maker, enforceable against Maker in accordance with its terms,
except to the extent that such enforceability is limited by bankruptcy,
receivership, moratorium, conservatorship or reorganization laws or other laws
of general application affecting the rights of creditors generally or by general
principles of equity.  Maker shall not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Note.
 
7.            Setoff.  The amount owed under this Note is subject to reduction
and setoff as provided in, and in accordance with, the Membership Interest
Purchase Agreement to secure claims thereunder.
 
8.            Stock Splits, Stock Dividends, Recapitalizations, etc.
 
(a)            In case Maker shall: (i) pay a dividend, make a distribution on
the Common Stock or fix a record date for determination of holders of capital
stock of the Maker entitled to receive such dividend or distribution in shares
of Common Stock or any other of its capital stock, (ii) subdivide its
outstanding shares of Common Stock into a greater number of shares of Common
Stock, (iii) combine its outstanding shares of its capital stock into a smaller
6

--------------------------------------------------------------------------------

 
number of shares of Common Stock, or (iv) issue, by reclassification of its
shares of Common Stock, any shares of capital stock (including any
reclassification in connection with a consolidation or merger in which Maker is
the continuing corporation), the amount of shares of Common Stock issuable upon
the exercise of a Voluntary Conversion immediately prior thereto shall be
adjusted so that the Holder shall be entitled to receive upon exercise of such
Voluntary Conversion that number of shares (or other capital stock of Maker)
that Holder would have owned or would have been entitled to receive after the
occurrence of such event had the Voluntary Conversion occurred immediately prior
to the record date, in the case of any such dividend or distribution, or the
effective date, in the case of any such subdivision, combination or
reclassification.
(b)            If any recapitalization of Maker, reclassification of the Common
Stock, reorganization, split-off, spin-off, extraordinary dividend or
distribution of Maker, merger or consolidation of Maker into or with a
corporation or other business entity, sale or transfer of all or substantially
all of Maker’s assets or of any successor corporation’s assets to any other
corporation or business entity (any such corporation or other business entity
being included within the meaning of the term “successor corporation”), or any
event similar to any of the foregoing, including a Change in Control, shall be
effected, directly or indirectly, in one or a series of related transactions
(any of the foregoing being an “Adjustment Event”) at any time while this Note
remains outstanding and unexpired, then, as a condition of such Adjustment Event
and without limiting any other rights of Holder under this Note, and, in any
event, Maker agrees that lawful, equitable and adequate provision shall be made
whereby Holder thereafter shall have the right to receive upon the conversion
hereof as provided in Section 6 and in lieu of the shares of Common Stock
immediately theretofore issuable upon the conversion  of this Note, such shares
of capital stock, securities or other property as may be issued or payable with
respect to or in exchange, in connection with the Adjustment Event, for a number
of outstanding shares of Common Stock equal to the number of shares of Common
Stock immediately theretofore issuable upon the conversion of this Note had such
Adjustment Event not taken place, and in each such case, the terms of this Note
shall be applicable to the shares of stock or other securities or property
receivable upon the conversion of this Note after such consummation.
 
9.            Restrictions on Disposition of Note and Common Stock.
 
(a)            The Holder hereby acknowledges that (i) this Note and any Common
Stock that may be acquired upon conversion of this Note (“Conversion Shares”),
as of the date hereof, are not registered: (A) under the Securities Act on the
ground that the issuance of this Note is exempt from registration under Section
4(2) of the Securities Act as not involving any public offering or (B) under any
applicable state securities law because the issuance of this Note  does not
involve any public offering and (ii) that the Maker’s reliance on the Section
4(2) exemption of the Securities Act and under applicable state securities laws
is predicated in part on the representations hereby made to the Maker by the
Holder.  The Holder represents and warrants that the Holder is acquiring this
Note and will acquire Conversion Shares for investment for the Holder’s own
account, with no present intention of reselling or otherwise distributing the
same.
 
(b)            If, at the time of issuance of Conversion Shares upon conversion
of this Note, no registration statement is in effect with respect to such shares
under applicable
7

--------------------------------------------------------------------------------

 
provisions of the Securities Act and other applicable securities laws, Holder
hereby agrees that Holder will not sell, transfer, offer, pledge or hypothecate
all or any part of the Conversion Shares unless and until Holder shall first
have given notice to Maker describing such sale, transfer, offer, pledge or
hypothecation and available exemptions from such registration requirements
exist.  Should there be any reasonable uncertainty or good faith disagreement
between Maker and the Holder as to the availability of such exemptions, then the
Holder shall be required to deliver to Maker (i) an opinion of counsel (skilled
in securities matters and selected by the Holder) in form and substance
satisfactory to Maker to the effect that such offer, sale, transfer, pledge or
hypothecation is in compliance with an available exemption under the Securities
Act and other applicable securities laws, or (ii) an interpretative letter from
the Securities and Exchange Commission to the effect that no enforcement action
will be recommended if the proposed offer, sale, transfer, pledge or
hypothecation is made without registration under the Securities Act.  Maker may
at its election require that the Holder provide Maker with written
reconfirmation of the Holder’s investment intent as set forth in Section 9(a)
with respect to the Conversion Shares.    The Conversion Shares issued upon
conversion of this Note shall bear a legend reading substantially as follows:
“THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND OTHER APPLICABLE STATE
SECURITIES LAWS WITH RESPECT TO SUCH SECURITY IS THEN IN EFFECT, OR SUCH
REGISTRATION UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS IS
NOT REQUIRED DUE TO AVAILABLE EXEMPTIONS FROM SUCH REGISTRATION.  SHOULD THERE
BE ANY REASONABLE UNCERTAINTY OR GOOD FAITH DISAGREEMENT BETWEEN MAKER AND THE
HOLDER AS TO THE AVAILABILITY OF SUCH EXEMPTIONS, THEN THE HOLDER SHALL BE
REQUIRED TO DELIVER TO MAKER AN OPINION OF COUNSEL (SKILLED IN SECURITIES
MATTERS AND SELECTED BY THE HOLDER) IN FORM AND SUBSTANCE SATISFACTORY TO MAKER
THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE WITH
AN AVAILABLE EXEMPTION UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES
LAWS.”
(c)            In addition to the foregoing restrictions, any Conversion Shares
issued upon conversion of this Note will be subject to additional restrictions
on transfer, repurchase rights and standstill provisions set forth in the
Shareholder Agreement.  The Conversion Shares issued upon exercise of the Note
shall bear a legend reading substantially as follows:
 
“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A SHAREHOLDER REGISTRATION RIGHTS
AGREEMENT DATED AS OF JANUARY 13, 2014, AS MAY BE AMENDED FROM TIME TO TIME (A
COPY OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST
8

--------------------------------------------------------------------------------

 
FROM THE COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON
ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY
ALL THE PROVISIONS OF THAT SHAREHOLDER REGISTRATION RIGHTS AGREEMENT, INCLUDING
CERTAIN RESTRICTIONS ON TRANSFER, REPURCHASE RIGHTS AND STANDSTILL PROVISIONS
SET FORTH THEREIN.”
(d)            This Note may be assigned in whole, but not in part, to an
Affiliate (as defined herein) of the Holder provided such Affiliate agrees to be
legally bound by the Shareholder Agreement and executes and delivers to Maker
such documents and instruments reasonably requested by Maker, including a
joinder agreement.  Otherwise, this Note may not be assigned, pledged, sold or
otherwise transferred without the prior written consent of Maker.  Any purported
assignment prohibited by this Note shall be void.  For purposes of this Section
9(d), an “Affiliate” means, with respect to a person or entity, (i) each person
or entity that, directly or indirectly, owns or controls, whether beneficially
or as a trustee, guardian or other fiduciary, more than fifty percent (50%) of
the voting capital shares or other voting equity interests or securities of such
person or entity, and (b) each person or entity that controls, is controlled by
or is under common control with such person or entity or any Affiliate of such
person or entity.  For the purpose of this definition, “control” of an entity
means the possession, directly or indirectly, of the power to direct or cause
the direction of its management or policies, whether through the ownership of
voting securities, by contract or otherwise.
 
(e)            So long as the Conversion Shares remains subject to the foregoing
restrictions, the Maker may maintain appropriate “stop transfer” orders with
respect to such shares represented thereby on its books and records and with
those to whom it may delegate registrar and transfer functions.
 
10.            Miscellaneous.
 
(a)            If any clause or provision of this Note shall for any reason be
held to be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect any other provision of this Note, but this
Note shall be construed as if such invalid or unenforceable clause or provision
had never been contained in this Note.  If a law which applies to a loan
evidenced by this Note and that sets maximum loan charges is finally interpreted
so that the interest or other charges collected or to be collected in connection
with any such loan exceed the permitted limit, then (i) any such loan charge
shall be reduced by the amount necessary to reduce the charge to the permitted
limit, and (ii) any sums already collected from Maker which exceed permitted
limits will be refunded to Maker.  Holder may choose to make any such refund by
reducing the principal owed under this Note or by making a direct payment to
Maker.  Any such reduction or payment shall not cure or waive any default by
Maker under this Note.  Maker agrees, however, that in determining whether or
not any interest payable under this Note exceeds the highest rate permitted by
law, any non-principal payment, including, without limitation, late charges,
shall be deemed to the extent permitted by law to be an expense, fee or premium
rather than interest.
9

--------------------------------------------------------------------------------

 
(b)            The provisions of this Note shall be binding upon and inure to
the benefit of Maker and Holder, their respective personal representatives,
heirs, successors and permitted assigns.
 
(c)            No modification, amendment or waiver of any provision of this
Note will be effective unless made in a writing signed by Maker and Holder.
 
(d)            The invalidity or unenforceability of any particular provision,
or part of any provision, of this Note shall not affect the other provisions or
parts hereof, and this Note shall be construed in all respects as if such
invalid or unenforceable provisions or parts were omitted.
 
(e)            All notices, consents, waivers and other communications required
or permitted by this Note shall be in writing and shall be deemed given to a
party when (i) delivered to the appropriate address by hand or by nationally
recognized courier service (costs prepaid); (ii) sent by facsimile with
confirmation of transmission by the transmitting equipment; or (iii) received or
rejected by the addressee, if sent by certified mail, return receipt requested;
in each case to the following addresses or facsimile numbers and marked to the
attention of the person (by name or title) designated below (or to such other
address or facsimile number, or person as a party may designate in writing to
the other parties):
 
To Maker:
 
 
 
Autobytel Inc.
1887 MacArthur Blvd., Suite 200
Irvine, California 92612-1400
Attention:  Chief Legal Officer
Telephone: (949) 862-1392
Fax:  (949) 862-1323
 
With a copy (which shall not constitute notice) to:
 
 
 
Drinker Biddle & Reath LLP
105 College Road East
P.O. Box 627
Princeton, NJ 08542-0627
Attention:  James Biehl, Esq.
Fax:  (609) 799-7000
 
To Holder:
 
 
 
AutoNationDirect.com, Inc.
c/o AutoNation, Inc.
200 SW 1st Avenue
Suite 1400
Fort Lauderdale, Florida  33301
Attention:       Jonathan P. Ferrando
       Coleman Edmunds, Esq.
Fax:  (954) 769-6527
 

10

--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:
Akerman LLP
One Southeast Third Avenue
25th Floor
Miami, FL 33131
Attention: Jonathan L. Awner, Esq.
Fax:  (305) 374-5095
A copy of any and all notices and other communications sent by facsimile
pursuant to this Section 10(e) shall also be sent by United States mail to the
appropriate address in accordance with this Section 10(e).
11.            Governing Law.  All issues and questions concerning the
construction, validity, interpretation and enforceability of this Note shall be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Delaware.
 
12.            Dispute Resolution; Forum.  Maker and the Holder hereby agree
that any dispute which may arise between them arising out of or in connection
with this Note shall be resolved in accordance with the dispute resolution
provisions set forth in Section 7.6 of the Membership Interest Purchase
Agreement.
 
13.            Maker’s Waivers. Maker and all sureties, endorsers, guarantors
and other parties now or hereafter liable for the payment of this Note, in whole
or in part, hereby severally (i) waive demand, notice of demand, presentment for
payment, notice of nonpayment, notice of default, protest, notice of protest and
all other notices except those required to be given under the terms of this
Note, and further waive diligence in collecting this Note or in enforcing any of
the security for this Note; and (ii) consent to any extension of time for the
payment of this Note, or any installment thereof, made by agreement by Holder
with any person now or hereafter liable for the payment of this Note, even if
Maker is not a party to such agreement.
 
14.            Waiver.  Any covenant or condition of this Note may be waived at
any time, in writing, by the party entitled to the benefit of such covenant or
condition. Waiver of any default of any covenant or condition, will not be a
waiver of any succeeding default of the covenant or condition or a waiver of the
covenant or condition itself or any other covenant or condition.
 
[Remainder of this page intentionally left blank; signature page follows]


11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered on
the date first written above.




 
Autobytel Inc.
 
 
 
 
By:
  /s/ Glenn E. Fuller
 
 
Glenn E. Fuller, Executive Vice President, Chief Legal and Administrative
Officer and Secretary




























 
















[Signature Page to Promissory Note]
12

--------------------------------------------------------------------------------







Exhibit A


Bank Account of Holder
 

 
This Exhibit has been omitted in accordance with Item 601(b)(2) of Regulation
S-K.  Autobytel Inc. will furnish supplementally a copy of any omitted schedule
or exhibit to the Securities and Exchange Commission upon request; provided,
however, that Autobytel Inc. may request confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended, for any schedule or
exhibit so furnished.










